Outon, J.
The order dissolving the injunction and appointing a receiver in this case, from which this appeal is taken, is, in form and substance, an order of the circuit court, in session, during term, and the record imports verity, and is conclusive of its legal character, until modified, set aside or reversed. It is an order which the circuit court had jurisdiction to make, and must be held to have been assented to by the respondent’s council, who procured it to be made; and the objection that it should have been a chamber order of the judge, and not a court order, and therefore not appealable, is waived. The appeal is properly taken to this court from the order as an order of the circuit court.
The title to the lands, the use and possession of which are affected by the order, is the subject of litigation in this action, and yet in dispute and claimed by both parties, and both parties claim to be in possession, interfering with each other in harvesting the crops produced respectively by each, and threatening each other with assaults and forcible resistance; and the merits of the action cannot be tried on this motion. This would seem to be the very ease where the appointment of a receiver would save to both parties their full rights, and yet prevent waste and the expenses and troubles of threatened and reasonably-expected litigation, arising from frequent conflicts over the possession pending the suit. Willard’s Eq. Jur., 332; Finch v. Houghton, 19 Wis., 150. The appointment of the receiver renders the injunction against the interference with the possession of either party unnecessary, and it was properly dissolved. We think that the dissolution of the injunction and the appointment of a receiver in this case, were *96the exercise of a sound discretion by the circuit court, and very proper under the circumstances.
By the Court. — The order of the circuit court appealed from is affirmed, with costs, and the cause remanded for further proceedings.